Citation Nr: 0930963	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to an initial compensable rating for migraine 
headaches.

3.  Entitlement to an initial compensable rating for a left 
ankle disability.

4.  Entitlement to an initial compensable rating for a right 
ankle disability.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for left ear hearing loss, 
bilateral ankle disabilities, and migraine headaches.  In 
March 2008, the Board remanded the claims for additional 
development. 

The issue of entitlement to an initial compensable rating for 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Since July 1, 2004, the Veteran's migraine headaches have 
been manifested by nonprostrating, frequent and severe 
headaches which occur every one to two weeks, lasting two to 
three hours at a time. The headaches are characterized by 
sensitivity to light and throbbing pain.

2.  Since July 1, 2004, the Veteran's right ankle disability 
(right ankle strain status post Bostrom surgery with residual 
scarring) has been manifested by subjective complaints of 
constant pain, stiffness, popping, and decreased mobility, 
and objective findings of pain and visible scarring, 
resulting in a disability that is comparable to moderate 
limitation of motion. 

3.  Since July 1, 2004, the Veteran's left ankle disability, 
(left ankle strain status post Bostrom surgery with residual 
scarring), has been manifested by subjective complaints of 
constant pain, stiffness, popping, and decreased mobility, 
and objective findings of pain and visible scarring, 
resulting in a disability that is comparable to moderate 
limitation of motion.





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for migraine 
headaches have not been met since July 1, 2004, the effective 
date of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code (DC) 8100 (2008).

2.  The criteria for a 10 percent rating, but no more, for a 
right ankle disability have been met since July 1, 2004, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DC 
5271 (2008).

3.  The criteria for a 10 percent rating, but no more, for a 
left ankle disability have been met since July 1, 2004, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DC 
5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2008).




A.  Migraine headaches

The Veteran's migraine headaches have been rated 0 percent 
disabling under DC 8100.  Under that diagnostic code, less 
frequent attacks or nonprostrating headache warrant a 
noncompensable rating.  Migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2008).

The Veteran served on active duty for twenty years and 
retired in July 2004.  His service medical records are 
negative for complaints or treatment for migraine headaches.  
The first and only post-service clinical record in this case 
is an April 2004 VA examination.  At that time, the Veteran 
reported that he had begun to experience migraine headaches 
over the previous year.  He described the headaches as 
frequent and throbbing in nature, with sensitivity to light.  
He took medication to alleviate the symptoms, and had not 
lost time from work due to the condition.  He did not express 
any functional impairment due to the headaches.  He was 
diagnosed with migraine headaches.

In May 2005, the Veteran submitted a statement that he 
suffered from migraine headaches on a weekly basis.

In June 2006, the Veteran submitted a statement that he 
suffered from migraine headaches at least once a month.  He 
recalled that while he was in service, he had to go home 
early a number of times and lie down due to the headaches.  
He did not seek medical attention, however, because he felt 
that headache medication would be the only means of relief.  

In March 2008, the Board remanded the claim to ensure that 
the Veteran had received proper notice as to the elements 
necessary to substantiate his claim for a compensable rating.  
However, the Veteran has not provided the VA with any other 
medical or other supporting evidence relating to his claim.  
In that regard, the Board notes that the duty to assist is 
not a one-way street.  If a Veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  

In order to be entitled to a compensable rating under DC 
8011, the Veteran's headaches must be characterized by 
prostrating attacks averaging one in two months over the last 
several months.  Throughout his appeal, the Veteran indicated 
that he had experienced severe headaches occurring on a 
weekly or monthly basis, which had previously caused him to 
leave work at times in order to lie down.  Although the 
Veteran in this regard has contented that his headaches in 
the past have been severe enough that they required him to 
lie down, it is not clear that he has a history of headaches 
of this severity that averaged one in two months.  
Significantly, on April 2004 VA examination, the Veteran 
stated that the headaches did not result in any functional 
limitation and that they had not caused him to miss work.  
Therefore, while the Board does not question that the Veteran 
suffers from severe headaches, because there is no evidence 
that he has been diagnosed with prostrating headaches, or 
that he suffers from prostrating headaches occurring one in 
two months, a compensable rating under DC 8011 is not 
warranted.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for migraine headaches, but findings supporting a 
compensable rating have not been documented.  In addition, it 
has not been shown that the service-connected migraine 
headaches have required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Consideration has also been given to staged ratings, 
different percentage ratings for different periods of time 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, the Board finds that staged 
ratings are not indicated because the weight of the credible 
evidence shows that the Veteran's service-connected migraine 
headaches have not warranted a compensable rating since July 
1, 2004, the effective date of service connection.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Right ankle disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14.  
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The Veteran's right ankle disability has been rated 
noncompensably disabling under DC 5271.  Diagnostic Code 5271 
pertains to limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, DC 5271.

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5003 and 5010, 
(arthritis), 5270 (ankylosis of the ankle), 5272 (ankylosis 
of the subastralgar or tarsal joint), 5273 (malunion of the 
os calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable to this claim.  On VA examination in April 2004, 
there was no evidence of ankylosis, malunion or 
astralgalectomy of the right ankle.  Additionally, an X-ray 
examination taken at that time did not reveal arthritis.  
Accordingly, these diagnostic codes may not serve as the 
basis for an increased rating in this case.

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

Throughout his twenty years in service, the Veteran 
experienced multiple right ankle strains, with accompanying 
symptoms of pain, swelling, tenderness, and functional 
limitation. In October 1996, due to persistent instability 
symptoms and recurrent sprains, he underwent Brostrom 
ligamental surgery.  On examination in April 1997, he stated 
that he had no complaints following the surgery.   

In this case, as previously discussed, the only available 
post-service medical evidence is an April 2004 VA 
examination.  At that time, the Veteran reported that he had 
experienced ankle pain since 1996.  He reported symptoms of 
constant pain, as well as a decreased ability to walk, run, 
and jump.  He had lost time from work due to the disability.  
Physical examination revealed full range of motion of the 
right ankle.  The Veteran's ankle was determined to not be 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination. There was no evidence of deformity of the 
ankle.  There was a surgical scar along the ankle.  X-ray 
examination revealed small bone densities at the tip of the 
medial malleolus, but was otherwise normal. 

In May 2005, the Veteran submitted a statement that his right 
ankle disability caused him mild to extreme shooting pain on 
a daily basis.  His ankles were always stiff, weak, and sore. 

In June 2006, he submitted a statement that due to his right 
ankle disability, he experienced clicking, popping, pain, and 
discomfort daily.  He had to work a desk job due to the pain, 
which limited his employment opportunities.  

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above 
examination, the Veteran was found to have full range of 
motion of the right ankle.  As the range of motion of the 
Veteran's right ankle was found to be full on examination, 
the Board finds that DC 5271 may not serve as a basis for an 
increased rating.

However, the Board finds that with consideration of 
functional impairment as a result of pain on repetitive use, 
the Veteran is entitled to a rating of 10 percent, effective 
from July 1, 2004, the date as of which service connection 
became effective.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although there is no clinical evidence demonstrating 
limitation of the range of motion of the Veteran's right 
ankle, the Veteran is competent to report and describe the 
effect of repetitive use on his right ankle because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Additionally, his testimony regarding 
the reduced functionality of his right ankle on a daily basis 
is credible.  Thus, the Board finds the Veteran's competent 
and credible testimony to be probative evidence that he has 
experienced a moderate disability of the ankle since service 
connection became effective.  The Board additionally finds 
the long-standing history of in-service recurrent right ankle 
strains and resulting surgery to be probative in this case in 
determining that the Veteran's right ankle is comparable to a 
moderate limitation of motion.  Additionally, the April 2004 
VA examiner found that the Veteran was limited by his right 
ankle pain, and noted that the Veteran had to take days off 
of work due to these limitations.  Accordingly, the Board 
finds that the Veteran is entitled to a 10 percent rating for 
his right ankle disability, effective July 1, 2004.

With regard to whether the Veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the right 
ankle, and the Veteran has reported limitations with regard 
to the right ankle mainly in terms of pain, stiffness, and 
popping, and because on April 2004 VA examination his right 
ankle had full range of motion which was not reduced upon 
repetitive movement, the Board finds that the level of 
disability associated with the right ankle cannot be found to 
be severe.  Accordingly, the Veteran is not entitled to a 
rating in excess of 10 percent, considering factors outlined 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the Veteran could be 
assigned a separate evaluation based on the post-surgical 
scar present on his right ankle.  The evidence shows that 
such scar is well-healed with no abnormality and there were 
no findings of tenderness or pain on examination.  As such, 
the Board finds that a preponderance of the evidence is 
against a finding that a separate compensable evaluation for 
a scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (2005).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for a right ankle disability, but findings supporting 
a rating in excess of 10 percent have not been documented.  
In addition, it has not been shown that the service-connected 
right ankle disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. at 125-26.  However, 
the weight of the credible evidence demonstrates that a 10 
percent rating but no more for the Veteran's right ankle 
disability has been warranted since July 1, 2004, the 
effective date of service connection.  The benefit-of-the-
doubt has been considered in making this decision.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

C.  Left Ankle Disability

The Veteran's left ankle disability has been rated 
noncompensably disabling under DC 5271.  Diagnostic Code 5271 
pertains to limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, DC 5271.

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5003 and 5010, 
(arthritis), 5270 (ankylosis of the ankle), 5272 (ankylosis 
of the subastralgar or tarsal joint), 5273 (malunion of the 
os calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable to this claim.  On VA examination in April 2004, 
there was no evidence of ankylosis, malunion or 
astralgalectomy of the left ankle.  Additionally, an X-ray 
examination at that time did not reveal arthritis.  
Accordingly, these diagnostic codes may not serve as the 
basis for an increased rating in this case.

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

The Veteran's service medical records reflect that he 
experienced recurrent left ankle strains throughout service.  
In March 1997, he underwent Brostrom ligamental surgery on 
the left ankle.  

On April 2004 VA examination, the Veteran reported that he 
had experienced left ankle pain since 1996.  He reported 
symptoms of constant pain, as well as a decreased ability to 
walk, run, and jump.  He had lost time from work due to the 
disability.  Physical examination revealed full range of 
motion of the left ankle.  The Veteran's ankle was determined 
to not be limited by pain, fatigue, weakness, lack of 
endurance or incoordination. There was no evidence of 
deformity of the ankle.  There was evidence of a surgical 
scar along the ankle.  X-ray examination showed a normal 
study. 

As stated above, the Veteran submitted statements in May 2005 
and May 2006 that his ankle disabilities had caused him 
constant shooting pain in his ankles and shins on a daily 
basis.  His ankles were always stiff, weak, and sore.  They 
also constantly clicked and popped when he walked. 

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above 
examination, the Veteran was found to have full range of 
motion of the left ankle.  As the range of motion of the 
Veteran's left ankle was found to be full on examination, the 
Board finds that DC 5271 may not serve as a basis for an 
increased rating.

However, for the same reasons as stated for the right ankle, 
the Board finds that with consideration of functional 
impairment as a result of pain on repetitive use, the Veteran 
is also entitled to a rating of 10 percent for the left 
ankle, effective from July 1, 2004, the date as of which 
service connection became effective.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although there is no clinical evidence 
demonstrating limitation of the range of motion of the 
Veteran's left ankle, the Veteran is competent to report and 
describe the effect of repetitive use on his left ankle 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Additionally, his 
testimony regarding the reduced functionality of his left 
ankle on a daily basis is credible.  Thus, the Board finds 
the Veteran's competent and credible testimony to be 
probative evidence that he has experienced a moderate 
disability of the left ankle since service connection became 
effective.  

With regard to whether the Veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the left 
ankle, and the Veteran has reported limitations with regard 
to the left ankle mainly in terms of pain, stiffness, and 
popping, and because on April 2004 VA examination his left 
ankle had full range of motion which was not reduced upon 
repetitive movement, the Board finds that the level of 
disability associated with the left ankle cannot be found to 
be severe.  Accordingly, the Veteran is not entitled to a 
rating in excess of 10 percent, considering factors outlined 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the Veteran could be 
assigned a separate evaluation based on the post-surgical 
scar present on his left ankle.  The evidence shows that such 
scar is well-healed with no abnormality and there were no 
findings of tenderness or pain on examination.  As such, the 
Board finds that a preponderance of the evidence is against a 
finding that a separate compensable evaluation for a scar is 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2008); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(2005).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for a left ankle disability, but findings supporting 
a rating in excess of 10 percent have not been documented.  
In addition, it has not been shown that the service-connected 
left ankle disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. at 125-26.  However, 
the weight of the credible evidence demonstrates that a 10 
percent rating but no more for the Veteran's left ankle 
disability has been warranted since July 1, 2004, the 
effective date of service connection.  The benefit-of-the-
doubt has been considered in making this decision.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records with the claims 
folder.  In addition, he was afforded a VA examination with 
regard to his claims.  Thus, the duty to assist has been met.


ORDER

An initial compensable rating for migraine headaches is 
denied.

An initial rating of 10 percent, but no higher, for a right 
ankle disability is granted.

An initial rating if 10 percent, but no higher, for a left 
ankle disability is granted. 


REMAND

Additional development is necessary prior to further 
disposition of the claim for a compensable rating for left 
ear hearing loss.  

In June 2006 correspondence, the Veteran alleged that his 
service-connected left ear hearing loss had increased in 
severity since the date of the last VA examination. The 
Veteran was last afforded an audiological examination in 
April 2004.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination for the purpose 
of ascertaining the current level of 
disability associated with his left ear 
hearing loss.   The claims folder must be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


